Citation Nr: 0809930	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury to include residuals of an anterior cruciate 
ligament defect and scarring, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston. 
Massachusetts.  In an April 2007 rating decision the RO 
increased the rating assigned the veteran's right knee 
disorder to 20 percent, effective from January 17, 2001.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran was most recently afforded a VA orthopedic 
examination which addressed his service-connected right knee 
in May 2005.  Review of the examination report shows that the 
veteran had right knee derangement and residuals of an 
anterior ligament repair.  He complained of marked weakness 
and instability.  X-ray examination of the right knee 
accomplished in May 2005 revealed joint space narrowing in 
the medial and patellofemoral compartments.

At his March 2007 hearing before the undersigned, the veteran 
testified that he used a hinged metal brace for his knee, 
every other day.  He added that while he would like to wear 
it everyday, due to irritation, he could not.  See page three 
of hearing transcript (transcript).  He added that his knee 
gave way when not wearing the brace, that he had a limited 
range of motion, and that he had arthritis.  See transcript 
pages four through six.  The veteran also informed the 
undersigned that he has been treated, though infrequently, at 
the VA Medical Center in Manchester, New Hampshire.  The 
veteran further testified that his right knee had become more 
disabling since his May 2005 VA examination to include a 
decreased range of motion and increased instability.  See 
pages 10 and 14 of transcript.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  As noted, the veteran has testified credibly to 
the effect that his right knee problems have grown more 
severe since the latest VA examination took place more than 
two years ago in May 2005.  Hence, the veteran should be 
scheduled for a new examination.

As noted, the evidence of record indicates that the veteran 
claims to have been treated at the VA Medical Center in 
Manchester, New Hampshire for his service-connected right 
knee disorder.  No outpatient treatment records from this 
facility are on file.  Further development to obtain those VA 
records is required.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in 
readjudicating this claim the RO must consider the Hart 
decision, as well as the Veterans Claims Assistance Act of 
2000 notice requirements announced by the Court in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008). 

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should provide the veteran 
Veterans Claims Assistance Act of 2000 
notice in accordance with the decision 
Vazquez-Flores.  

2.  The RO should secure all pertinent 
medical records associated with treatment 
afforded the veteran's right knee 
disorder at the VA Medical Center 
Manchester, New Hampshire.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.

3.  The RO should thereafter arrange for 
the veteran to undergo a VA orthopedic 
examination of his right knee.  The 
claims file must be made available to the 
VA examiner, and the examiner should 
review the file prior to the examination.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies of the right knee, reported in 
degrees, should be accomplished.  All 
findings should be made available to the 
physician prior to the completion of his 
or her report, and all clinical findings 
should be reported in detail.

The examiner must render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right knee.  If pain on motion is 
observed, the examiner must indicate the 
point at which pain begins.  In addition, 
after considering the veteran's 
documented medical history and 
assertions, the examining physician must 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

The examiner must identify all 
impairments affecting the right knee.  
The examiner should specifically indicate 
whether arthritis is present and, if so, 
whether this is supported by X-ray 
findings.  The examiner must report 
whether there is recurrent subluxation or 
lateral instability of the knee and, if 
so, whether such is best characterized as 
"slight," "moderate," or "severe."  
The examiner should also indicate 
whether, in the right knee, there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, or genu recurvatum.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Then, the RO should review any 
additional evidence and readjudicate the 
appellate issue under all appropriate 
statutory and regulatory provisions and 
legal theories, including the opinions of 
VA's General Counsel discussed above.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

